THE STATE OF TEXAS
                                         MANDATE
TO THE 124TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 28th
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Rictarick Tamero Palmer, Appellant                         No. 06-13-00265-CR

                    v.                                      Trial Court No. 38611-B

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. The trial court’s judgment misspells Palmer’s first name as Rictaric. We modify the
trial court’s judgment to correct this clerical error. We affirm the judgment of the trial court, as
modified.
       We further order that the appellant, Rictarick Tamero Palmer, pay all costs of this appeal.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of April, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk